DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed July 19, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-5, 8-12, 14 and 17-19 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Ball et al (US 7,442,884; hereinafter Ball).
	Regarding claim 2, Ball discloses an enclosure (14) comprising: a housing having an end defining a sealing unit opening (12); a sealing unit (10 or 100) that fits within the sealing unit opening (12), the sealing unit (10 or 100) including a gel seal arrangement (column 10 lines 48-66) that is elongated along a major axis for providing a peripheral seal between the housing and the sealing unit (see figure 1), the gel seal arrangement (20) defining a first row of cable ports (30d, 30c) positioned on one side of the major axis and a second row of cable ports (30a, 30b) positioned on an opposite side of the major axis (see figure 2a), the first row of cable ports (30d, 30c) being parallel to the second row of cable ports (30a, 30b; see figure 2a); a first gel section (128d, 128c) being removable from the gel seal arrangement (see figure 6a) to laterally access the first row of cable ports (see figure 6a); and a second gel section (128a, 128b) being removable from the gel seal arrangement to laterally access the second row of cable ports.
	Regarding claim 3, Ball discloses the enclosure (14), wherein the major axis of the sealant arrangement (20) corresponds to a major axis of the sealing unit opening (see figures 1 and 5).
	Regarding claim 4, Ball discloses the enclosure (14), wherein the first row of cable ports (30d,30c) is an upper row and the second row of cable ports (30a,30b) is a lower row, and wherein the first and second rows of cable ports are parallel to the major axis (see figure 2a).
	Regarding claim 5, Ball discloses the enclosure (14), wherein the first gel section (128d,28c) is an upper gel section and the second gel section (128a,128b) is a lower gel section.
	Regarding claim 8, Ball discloses the enclosure (14), wherein the first and second rows of cable ports of the gel seal arrangement (30d,30c; 30a,30b) have different port configurations (column 4 line 64-column 5 line 14).
Regarding claim 9, Ball discloses the enclosure (14), wherein the first and second rows of cable ports of the gel seal arrangement (30d,30c; 30a,30b) have different port sizes (column 4 line 64-column 5 line 14).
Regarding claim 10, Ball discloses the enclosure (14), wherein the first and second rows of cable ports of the gel seal arrangement (30d, 30c; 30a,30b) have different port counts (column 4 line 64-column 5 line 14).
	Regarding claim 11, Ball discloses the enclosure (14), wherein the enclosure (14) includes a dome-style cover (see figure 1) that attaches to a base (see figure 1), the base having a hollow sleeve-like configuration defining the sealing unit opening (12, see figure 1).
	Regarding claim 12, Ball discloses the enclosure (14), further comprising a channel clamp (see figure 1) for securing the dome-style cover to the base (see figure 1). 
	Regarding claim 14, Ball discloses a  gel seal arrangement (20) for an enclosure (14), the enclosure (14) including a housing having an end that defines a sealing unit opening (12) for receiving a sealing unit (10), the gel seal arrangement (20) being elongated along a major axis for providing a peripheral seal between the housing and the sealing unit (se figure 1), the gel seal arrangement (20) comprising:  an upper row of cable ports (30d, 30c) positioned on one side of the major axis (see figure 2a); a lower row of cable ports (30a, 30b) positioned on an opposite side of the major axis (see figure 2a), the upper row of cable ports being parallel to the lower row of cable ports (see figure 2a); an upper gel section (128d; 128c) being removable from the gel seal arrangement to laterally access the upper row of cable ports (see figure 6a); and a lower gel section (128a,128b) being removable from the gel seal arrangement to laterally access the lower row of cable ports (see figure 6a).
	Regarding claim 17, Ball discloses the gel seal arrangement (20), wherein the upper and lower rows of cable ports of the gel seal arrangement (30d,30c; 30a,30b) have different port configurations (column 4 line 64-column 5 line 14).
Regarding claim 18, Ball discloses the gel seal arrangement (20), wherein the upper and lower rows of cable ports of the gel seal arrangement (30d,30c; 30a,30b) have different port sizes (column 4 line 64-column 5 line 14).
Regarding claim 19, Ball discloses the gel seal arrangement (20), wherein the upper and lower rows of cable ports of the gel seal arrangement (30d, 30c; 30a,30b) have different port counts (column 4 line 64-column 5 line 14).

Allowable Subject Matter
Claims 6, 7, 13, 15, 16, 20 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 6, 7, 13, 15, 16, 20 and 21 are:
Regarding claims 6, 7 and 13, the prior art does not teach or fairly suggest in combination with the other claimed limitations the enclosure, wherein the gel seal arrangement mounts between first and second pressurization structures of an actuator, and wherein the first and second gel sections are insertable and removable from between the first and second pressurizations structures.
Regarding claims 15, 16, 20 and 21, the prior art does not teach or fairly suggest in combination with the other claimed limitations the gel seal arrangement, wherein the gel seal arrangement mounts between first and second pressurization structures of an actuator, and wherein the first and second gel sections are insertable and removable from between the first and second pressurizations structures.
These limitations are found in claims 6, 7, 13, 15, 16, 20 and 21, and are neither disclosed nor taught by the prior art of record, alone or in combination.


Conclusion
5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

September 10, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848